DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figure 5) in the reply filed on 5/16/2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Status of Claims
Claims 2-9 were previously cancelled.
Claims 1 and 10-17 are pending.
Claims 13 and 14 are withdrawn.
Claims 1, 10-12, and 15-17 are pending, drawn to the elected invention, and are examined below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. Note that US Patent 5,718,348 was duplicated in the IDS and an incorrect foreign document number was listed but corrected by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,773,838. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1 of the instant Application, Claim 1 of U.S. Patent No. 10,773,838 anticipates Claim 1 of the instant application and therefore the claims are not patentably distinct because the more specific Claim 1 of U.S. Patent No. 10,773,838 anticipates the broader Claim 1 of the instant Application.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.


Drawings
The drawings are objected to because:
Figures 2, 4A, 4B, 6 and 10 are not configured in the same direction as outlined by 37 CFR 1.84(i).
Further, Figures 2, 4A, 4B, 6 and 10 have faint lines and do not have clean, dense, and dark enough lines that would be satisfactory for reproduction purposes per 37 CFR 1.84(l).
Even further, Figures 2, 4A, 4B, 6 and 10 each appear to have multiple views but are denoted as the same Figure and as outlined by 37 CFR 1.84(u), each view should be denoted with the Figure number followed by the letter denoting the view (i.e. Figure 2A, Figure 2B, Figure 2C, etc.). Note that the specification should reflect such changes. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  
-Claim 12, line 3, “plural distinct positions” would be better recited as “plural positions”.  Appropriate correction is required.

Claim Interpretation
It is noted that the terms “predefined”, “distant”, and “adjacent” are definite in view of the specification and the scopes defined within:
“predefined” per Paragraphs 0010-0011: “The term "predefined" as used herein, generally, relates to arrangements, positions or situations for which the device or particular features thereof are embodied. For example, the device can have particular means or measures for clearly target a particular position or situation. By such means the device can predefined such particular position or situation. The term is to distinguish from not being clearly defined such as a position which might by accident or within a unclear movement be achieved. For example, if a plunger is manually provided into a container and thereby being transferred through the distant position defined herein such positioning is not predefined…in connection with the distant and near positions of the device can relate to an arrangement of the device allowing to ensure that the distant and near positions are well achieved. In particular, the device can be embodied with particular means as described in more detail below by way of exemplary embodiments for exactly providing the near and distant positions such that these positions are well defined. Thereby, such means can allow either a connection of the plunger seat and the container carrier which is adjustable between the distant and near positions. Or, such means can allow a corresponding connection of the device and the container itself.”
In view of this “predefined”, in the manner as claimed, is being interpreted as being defined based on the configuration of the structures of the device.
“distant” per Paragraph 0015: “The term "distant" in connection with the plunger seat in relation to the opening of the container connected to the container carrier can relate to an arrangement of the plunger in which on one hand it does not contact the opening of the container or an edge of it and on the other hand there is a free space in between the plunger and the opening. Like this, it can be assured that the opening is kept open and accessible.”
In view of the excerpt, “distant”, in the manner as claimed, is being interpreted as the plunger not being in contact with the opening or edge of the container such that a free space is between the plunger and opening.
 “adjacent” per Paragraph 0016: “The term "adjacent" in connection with plunger seat in relation to the opening of the container connected to the container carrier can relate to an arrangement in which the plunger seat contacts or nearly contacts the container at its opening. It can relate to an arrangement in which the plunger held in the plunger seat is close enough to the opening for being efficiently provided into the container. In such arrangement the opening of the container may not or not fully be open.”
In view of the excerpt, “adjacent”, in the manner as claimed, is being interpreted as the plunger seat being in contact or nearly in contact with the container at its opening or the plunger being in a position such that the opening of the container is at least partially closed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beussink (US Patent 5,519,984- cited in IDS).
Regarding Claim 1, Beussink discloses a device (10; Figure 1) for closing a chamber of a container (48) having an opening (52; Figure 3) for accessing the chamber, comprising: 
a plunger (36; see Figures 3-7); 
a plunger seat (40); 
a container carrier (46); and 
a spacer (interior housing 12, rails 22a,22b,24a,24b, plate 38 and mechanism for vertical movement of channels/rails (see Col 3, lines 61-67) all form spacing elements but for examination purposes the rails, interior walls of housing and vertical movement mechanism will be interpreted as the spacer), wherein 
the plunger seat (40) releasably holds the plunger (36) in a predefined alignment (see Col 5, lines 3-5 and lines 19-47), 
the container carrier (openings of 46) is arranged to be connected to the container (48) in a predefined position and alignment in relation to the opening of the container (48; Col 4, lines 26-29 and lines 65-67; note “connect” can be interpreted as “to become joined” (per  https://www.merriam-webster.com/dictionary/connect) and in this instance the containers join to the carrier via the fitting of the container in the opening), 
the spacer (rails 22a-24b, housing 12 and vertical movement mechanism) is arranged to predefine a position and alignment of the plunger seat (40) in relation to the container carrier (46; see Col 3, lines 59-67 which discloses the vertical movement of the rails within the frame of the housing in order to permit alignment and positioning of the seat which is carried by plate 38 relative to the container), 
in a predefined distant position of the device (i.e. Figure 4), the plunger seat (40) is located distant from the opening (52) of the container (48) when the container is connected to the container carrier (46) such that the opening (52) of the container (48) is open (see Figure 4), and 
in a predefined near position of the device (i.e. Figure 5), the plunger seat (40) is arranged adjacent to the opening (52) of the container (48) when the container is connected to the container carrier (46) such that the plunger (36) is providable into the opening of the container (48) for closing the container (48; Col 5, lines 19-47).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bogle (US PGPUB 2012/0248057- cited in IDS).
Regarding Claim 1, Bogle discloses a device (100; Figures 10-11) for closing a chamber of a container (2) having an opening (6; Figure 5) for accessing the chamber, comprising: 
a plunger (24; see Figures 1-6; note that a “stopper” can be reasonably interpreted as a “plunger” without any further claimed details); 
a plunger seat (formed by recesses 114); 
a container carrier (tray 112 and holder 108; Figure 11); and 
a spacer (formed by projections 116 and ledge 118 of tray 112), wherein 
the plunger seat (114) releasably holds the plunger (24) in a predefined alignment (see Figure 11; Para. 0036), 
the container carrier (102, 108) is arranged to be connected to the container (2) in a predefined position and alignment (via openings 110) in relation to the opening of the container (2; Para. 0036; note “connect” can be interpreted as “to become joined” (per  https://www.merriam-webster.com/dictionary/connect) and in this instance the containers join to the carrier via the fitting of the container in the opening), 
the spacer (118, 116) is arranged to predefine a position and alignment of the plunger seat (114) in relation to the container carrier (108, 102; Para. 0036; Figure 11), 
in a predefined distant position of the device (100; see Figure 11), the plunger seat (114) is located distant from the opening (6) of the container (2) when the container (2) is connected to the container carrier (108, 102) such that the opening (6) of the container (2) is open (see Figure 11), and 
in a predefined near position (after “each closure assembly is snapped into place” via collapsing of projections 116; Para. 0037) of the device (100), the plunger seat (114) is arranged adjacent to the opening (6) of the container (2) when the container is connected to the container carrier (108, 102) such that the plunger (24) is providable into the opening of the container (2) for closing the container (Para. 0036 discloses pressing the stoppers into the containers).

Alternatively, regarding Claim 1, Bogle discloses a device (22; Figures 1-6) for closing a chamber of a container (2) having an opening (6) for accessing the chamber, comprising: 
a plunger (24; see Figures 1-6; note that a “stopper” can be reasonably interpreted as a “plunger” without any further claimed details); 
a plunger seat (formed by tabs 26G; see Figure 2); 
a container carrier (lower portions of finger 26E including lugs 26F; see “Annotated View of Figure 4” below); and 
a spacer (sidewall portions 26B), wherein 
the plunger seat (26G) releasably holds the plunger (24) in a predefined alignment (see Figures 5 and 6; Para. 0033-0034), 
the container carrier (26E, 26F) is arranged to be connected to the container (2) in a predefined position and alignment in relation to the opening of the container (2; Para. 0034; Figures 5-6), 
the spacer (of 26B) is arranged to predefine a position and alignment of the plunger seat (26G) in relation to the container carrier (see “Annotated View of Figure 4” below), 
in a predefined distant position of the device (22; Figure 5), the plunger seat (26G) is located distant from the opening (6) of the container (2) when the container is connected to the container carrier (26E, 26F) such that the opening (6) of the container (2) is open (see Figure 5), and 
in a predefined near position of the device (22; Figure 6), the plunger seat (26G) is arranged adjacent to the opening (6) of the container (2) when the container is connected to the container carrier (of 26E, 26F) such that the plunger (24) is providable into the opening of the container (2) for closing the container (Para. 0034).

    PNG
    media_image1.png
    364
    582
    media_image1.png
    Greyscale

Annotated View of Figure 4

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vrijens (US PGPUB 2013/0213924-cited in IDS).

Regarding Claim 1, Vrijens discloses a device (11; Figures 12 and 13) for closing a chamber of a container (12) having an opening for accessing the chamber, comprising: 
a plunger (1); 
a plunger seat (14); 
a container carrier (18); and 
a spacer (wall portion of 13 above feet 18, annular part 15 and downwardly extending legs/detents of 14, hereinafter referred to as “13-15”), wherein 
the plunger seat (interior of 14) releasably holds the plunger (1) in a predefined alignment (Para. 0090), 
the container carrier (18) is arranged to be connected to the container (12) in a predefined position and alignment in relation to the opening of the container (12; Para. 0088-0089), 
the spacer (13-15) is arranged to predefine a position and alignment of the plunger seat (of 14) in relation to the container carrier (18), 
in a predefined distant position of the device (i.e. Figure 12), the plunger seat (of 14) is located distant from the opening of the container (12) when the container is connected to the container carrier (18) such that the opening of the container (12) is open (see Figure 12; Para. 0090), and 
in a predefined near position of the device (i.e. Figure 13), the plunger seat (of 14) is arranged adjacent to the opening of the container (12) when the container is connected to the container carrier (18) such that the plunger (1) is providable into the opening of the container (12) for closing the container (12; see Para. 0090).

Regarding Claim 10, Vrijens discloses a support (14) and a holder (13) wherein the support (14) comprises the plunger seat (interior of 14) and a support part (elastic detents legs shown in Figure 12) of the spacer (13-15), the holder (13) comprises the container carrier (18) and a holder part (15) of the spacer (13-15), and the support part (elastic detents of 14) of the spacer and the holder part (15) of the spacer are arranged to interengage to be connected in the distant position (Figure 12) of the device and to be connected in the near position (Figure 13) of the device.

Regarding Claim 11, Vrijens discloses the holder part (15) of the spacer and the support part (detents legs of 14) of the spacer interengage by forming a snap-in connection (see Figures 12-13 which clearly show an elastic snap-in type connection between 14 and 15).

Regarding Claim 12, Vrijens discloses the snap-in connection formed by the holder part (15) of the spacer (13-15) and the support part (legs of 14) of the spacer (13-15) is arranged to connect the holder part (15) of the spacer and the support part (detent legs of 14) of the spacer in plural distinct positions (Figures 12 and 13).

Claims 1, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pirro (US Patent 2,998,686).
Regarding Claim 1, Pirro discloses a device (see Figure) for closing a chamber of a container having an opening for accessing the chamber (as shown), comprising: 
a plunger (plug 5); 
a plunger seat (seat 4); 
a container carrier (flat bottom 1 described as a “bottle holding small basket”; Col 1, lines 48-50); and 
a spacer (formed by 1 and 2; see vertical stroke described in Col 1, line 67 through Col 2, line 11; see “Annotated View of Figure” below),
wherein the plunger seat (4) releasably holds the plunger (5) in a predefined alignment (Col 1, lines 63-68),
 the container carrier (1) is arranged to be connected to the container in a predefined position and alignment in relation to the opening of the container (as shown; see Col 1, lines 48-50 and Col 2, lines 16-17; note “connect” can be interpreted as “to become joined” (per  https://www.merriam-webster.com/dictionary/connect) and in this instance the containers join to the carrier via the fitting of the container in the opening),
 the spacer (of 1 and 2; see “Annotated View of Figure” below) is arranged to predefine a position and alignment of the plunger seat (4) in relation to the container carrier (1), 
in a predefined distant position of the device (“raised position” shown in Figure), the plunger seat (4) is located distant from the opening of the container when the container is connected to the container carrier (1) such that the opening of the container is open (see Col 2, lines 32-36), and 
in a predefined near position of the device  (shown in Figure as the dotted lines), the plunger seat (4) is arranged adjacent to the opening of the container when the container is connected to the container carrier (1) such that the plunger (5) is providable into the opening of the container for closing the container (see Col 2, lines 36-43 which disclose the plunger/plugs 5 being moved downward onto the containers and finally closed therein).  


    PNG
    media_image2.png
    358
    931
    media_image2.png
    Greyscale

Annotated View of Figure 

Regarding Claim 10, Pirro discloses a support (2) and a holder (1) wherein the support (2) comprises the plunger seat (4) and a support part (sleeve like structure; see above) of the spacer, the holder comprises the container carrier (basket of 1) and a holder part (pin like structure; see above) of the spacer, and the support part of the spacer (of 1 and 2) and the holder part of the spacer (of 1 and 2) are arranged to interengage to be connected in the distant position of the device and to be connected in the near position of the device (as shown in the “Annotated View of the Figure” above and described in Col 2, lines 32-43).   

Regarding Claim 15, Pirro discloses the support (2) has a support base plate (sheet structure 2) on which the plunger seat (4) and the support part (sleeve like structure) of the spacer are arranged (as shown).  

Regarding Claim 16, Pirro discloses the holder (1) has a holder base plate (“flat bottom”; Col 1, line 50) on which the container carrier (“small basket”) and the holder part (pin like structure) of the spacer are arranged (as shown above).  

Regarding Claim 17, Pirro discloses the support (2) comprises at least one further plunger seat (4 as shown) and the holder (1) comprises at least one further container carrier (as shown),  wherein the plunger seat (4) and the at least one further plunger seat (4) are located on the support (2) in correspondence with the container carrier (of 1) and the at least one further container carrier of the holder (of 1; see above and Col 1, lines 49-58; note the alternative 103 rejection below).



Claims 1, 10, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goff (US Patent 898,458).
Regarding Claim 1, Goff discloses a device (Figure 1) for closing a chamber of a container (13) having an opening for accessing the chamber, comprising: 
a plunger (stopper 6); 
a plunger seat (formed by plug 22 and pin 28; Figure 6; Page 2, lines 40-48); 
a container carrier (basket 9) ; and 
a spacer (formed by vessel 1 and shaft 14 and arm 15; see Figure 1), 
wherein the plunger seat (22, 28) releasably holds the plunger (6) in a predefined alignment (shown in Figure 1), 
the container carrier (9) is arranged to be connected to the container (via insertion therewith see Figure 2) in a predefined position and alignment in relation to the opening of the container (13; note that the basket is configured to receive and therefore connect to the container in some manner in order to prevent the container from lateral movement and will position the containers in predefined positions and alignments; see Page 1, lines 65-70; note “connect” can be interpreted as “to become joined” (per  https://www.merriam-webster.com/dictionary/connect) and in this instance the containers join to the carrier via the fitting of the container in the opening), 
the spacer (1, 14, 15) is arranged to predefine a position and alignment of the plunger seat (22, 28) in relation to the container carrier (9; as shown in Figure 9), 
in a predefined distant position (shown by solid lines in Figure 1) of the device, the plunger seat (22, 28) is located distant from the opening of the container (13) when the container (13) is connected to the container carrier (9) such that the opening of the container is open (Shown in Figure 1), and 
in a predefined near position of the device (shown as dotted lines in Figure 1), the plunger seat (22, 28) is arranged adjacent to the opening of the container (13) when the container is connected to the container carrier (9) such that the plunger (6) is providable into the opening of the container for closing the container (13; see Page 2, lines 40-48).  

Regarding Claim 10, Goff discloses a support (15, 16) and a holder (1) wherein the support (15, 16) comprises the plunger seat (22, 28) and a support part (15) of the spacer (Page 1, lines 74-77), the holder (1) comprises the container carrier (basket 9) and a holder part (vertical walls of 1) of the spacer, and the support part (15) of the spacer and the holder part (14) of the spacer are arranged to interengage to be connected (via 15 and 14 shown in Figures 1-2) in the distant position of the device and to be connected in the near position of the device (as shown in Figure 1; see Page 2, lines 74-80 and Page 2, lines 40-48).  

Regarding Claim 11, Goff discloses the holder part (vertical walls of 1) of the spacer and the support part (15) of the spacer interengage by forming a snap-in connection (via 16 and 17; note that this claim does not explicitly recite that the snap in connection is the same connection of Claim 10).  

Regarding Claim 15, Goff discloses the support (15, 16) has a support base plate (15) on which the plunger seat (22, 28) and the support part (body of 15) of the spacer are arranged (see Figures 1, 3 and 6 as the arm comprises both its body which engages with vessel 1 to form a spacer and it comprises the plunger seats thereon).  

Regarding Claim 16, Goff discloses the holder (1) has a holder base plate (base of 1) on which the container carrier (basket 9) and the holder part (body of 1) of the spacer are arranged.  

Regarding Claim 17, Goff discloses the support (15, 16) comprises at least one further plunger seat (22, 28 as shown) and the holder (1) comprises at least one further container carrier (formed by partitions 12 in 9; see Figure 8),Page 3 of 5Application No. 17/001,201 Response Dated: May 16, 2022 Response to Election dated February 15, 2022wherein the plunger seat (22, 28) and the at least one further plunger seat (22, 28) are located on the support (15, 16) in correspondence with the container carrier (formed by 12 in 9) and the at least one further container carrier (formed by 12 in 9) of the holder (1; shown in Figure 1; see Page 2, lines 40-48 and 61-63 as such alignment must be present to fill and close as disclosed).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Blumenstock (US PGPUB 2011/0030320-cited in IDS).
Regarding Claim 10, Beussink discloses a support (plate 38 including rails 22a, 22b associated therewith) and a holder (46 and rails 24a, 24b associated therewith) wherein the support (38, 22a, 22b) comprises the plunger seat (40) and a support part (channels/rails 22a,22b) of the spacer (See Col 4, lines 9-14), the holder (46, 24a, 24b) comprises the container carrier (46) and a holder part (24a, 24b) of the spacer (formed by rails/channels and movement device per Col 3, lines 59-67), and the support part (22a, 22b) of the spacer and the holder part (24a, 24b) of the spacer are arranged to interengage (via movement device per Col 3, lines 59-67) in the distant position (Figures 3-4) of the device and the near position (Figure 5) of the device.
However, although Beussink discloses some form of vertical movement actuation (see Col 3, lines 59-67), Beussink does not explicitly disclose the support part (22a, 22b) and the holder part (24a, 24b) being arranged to interengage to be connected in both the distant and near positions (Figures 3-5).
Attention can be brought to the teachings of Blumenstock which includes a device (1; Figure 1) for closing containers (4) which comprises a support (3) comprising plunger seats (35 of 3) and a support part (64) and a holder (2) which comprises a container carrier (23) and a holder part (bores 24), wherein the support part (64) and holder part (bores 24) form a spacer (i.e. 6) and interengage to be connected (slidingly connected via 6) during movement of the plunger seats (35) relative to the container (4) and container carrier (23; Para. 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a connection as taught by Blumenstock into the device of Beussink such that as the plunger seat is moved relative to the container, the parts can be engaged by a precise fit as taught by Blumenstock (Para. 0030) and therefore proper alignment can be better assured.

Regarding Claim 15, Beussink, as modified, discloses the support ( 22a, 22b, 38) has a support base plate (38) on which the plunger seat (40) and the support part (22a, 22b) of the spacer are arranged (see Figure 2 as the channels/rails are arranged on the plate 38 and vice versa).

Regarding Claim 16, Beussink, as modified, discloses the holder (24a, 24b, 46) has a holder base plate (46) on which the container carrier (openings of 46) and the holder part (24a, 24b) of the spacer are arranged (Figure 2 as the channels/rails are arranged on the plate 46 and vice versa).

Regarding Claim 17, Beussink, as modified, discloses support (22a, 22b, 38) comprises at least one further plunger seat (40 as shown) and the holder (24a, 24b, 46) comprises at least one further container carrier (several openings as shown), wherein the plunger seat (40) and the at least one further plunger seat (40) are located on the support (via 38) in correspondence with the container carrier (openings of 46) and the at least one further container carrier (openings of 46) of the holder (see Col 4, lines 65-67).

Alternatively, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pirro (US Patent 2,998,686), in view of Goff (US Patent 898,458).
Regarding Claim 17, assuming arguendo that the holder (1) of Pirro cannot be viewed as comprising multiple container carriers, in which the Examiner does not concede to, attention can be brought to the teachings of Goff which include a holder (basket 9; Figure 1) comprising multiple partitions (12) forming multiple container carriers for carrying containers (1) to be closed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated multiple container carriers into the holder of Pirro as taught by Goff as such a modification would readily ensure better alignment of the containers with the plungers/closures as well as prevent the containers from contacting and damaging one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Sampson (US PGPUB 2015/0132841) discloses a container closing device comprising a container carrier and a closure carrier wherein the carriers are configured to be snap fit together to close the containers.
-Barr (US Patent 2,353,985), Merritt (US Patent 1,026,404), Weiss (US Patent 202,080), Tapscott (US Patent 649,012),  each disclose container closures systems wherein containers are sealed with closures each supported by respective supports which comprise a form of spacer therebetween.
-Giacomelli (US Patent 3,992,857) discloses a closure system which uses a cam type arrangement as a spacing device between the closure and the container.
-Vetter (US Patent 5,185,985) discloses a support with plunger seats that moves relative to a container carrier to close the containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/3/2022